Citation Nr: 1123081	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for schizophrenia.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which, in part, confirmed and continued the previously denied claim of entitlement to service connection for schizo-affective disorder (also claimed as paranoid schizophrenia) on the basis that no new and material evidence had been received to reopen the claim and denied a claim for entitlement to service connection for depression.  


FINDINGS OF FACT

1.  Entitlement to service connection for schizophrenia was denied in November 1986 and October 2005 rating decisions; the Veteran did not file a timely substantive appeal with these decisions and they became final.

2. The additional evidence submitted since October 2005 regarding the schizophrenia disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.  Depression was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The November 1986 and October 2005 rating decisions that denied entitlement to service connection for schizophrenia are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).
2.  New and material evidence to reopen the Veteran's claim for service connection for schizophrenia has not been submitted.  38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's depression was not incurred in, or caused or aggravated by, his military service and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a March 2007 letter, prior to the date of the issuance of the appealed July 2007 rating decision.  

Regarding the issue of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for schizophrenia, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the March 2007 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for schizophrenia.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for schizophrenia.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

Regarding his service connection for depression claim, the March 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the Veteran's June 1986, December 1989 and May 1994 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Whether new and material evidence has been received to reopen the claim of service connection for schizophrenia.

The Veteran's claim for service connection for schizophrenia had previously been considered and was denied in a November 1986 rating decision on the basis that there was no evidence of a claimed nervous condition during the Veteran's military service, at his separation examination or within a year of his separation from military service. 

The Veteran did not appeal the November 1986 rating decision and it is final.

An October 2005 rating decision again found that new and material evidence had not been submitted to reopen the claim for service connection for schizophrenia.  This finding was on the basis that there was no medical evidence to relate the Veteran's schizophrenia disability to service. 

As the Veteran did not appeal the October 2005 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Most recently, the Veteran sought to reopen his claim for service connection for schizophrenia in January 2007.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the October 2005, RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In the October 2005, unappealed rating decision, the RO denied the Veteran's claim based on a finding that the evidence did not show that the Veteran's schizophrenia was related to his military service.

Evidence received after the October 2005 decision includes a March 2007 VA orthopedic examination which noted a past medical history of schizophrenia and an August 2007 letter from the Veteran describing the events that caused his schizophrenia.

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has current diagnosis of schizophrenia.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any schizophrenia disability occurred in or was caused by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current schizophrenia disability is in any way related to his service.  

Although the Veteran indicated that he believed that his current schizophrenia is related to witnessing someone die in  a car accident and having a close friend of his die while in the service, the Veteran is not competent to provide an opinion as to etiology and as such, his statements cannot serve as a basis for the reopening of a previously denied claim.  Accordingly, reopening of the claim for service connection for schizophrenia is not warranted. 


II.  Entitlement to service connection for depression.

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to a psychiatric disorder.  The Veteran's July 1965, enlistment examination and November 1966, separation examinations were negative for psychiatric complaints or disabilities.  The November 1966 separation examination specifically noted that there was no evidence of psychosis or neurosis.  No psychiatric symptoms are reported in the available service treatment records.

The Veteran was initially discharged under other than honorable conditions due to possession of marijuana in August 1966.  In April 1976, the Air Force Board of Correction of Military Records determined that the Veteran's discharge should be upgraded to under honorable conditions.

In August 1969, the Veteran was admitted to St. Francis Hospital with complaints of unusual behavior.  It was noted that there was no history of prior mental illness.  The diagnosis was an acute schizophrenic episode.

The Veteran underwent a VA examination in June 1986.  He reported that he began feeling depressed while in the service.  He also began smoking marijuana while in the service.  The examiner noted that the Veteran had a history of alcohol and marijuana abuse dependence that had resolved.  It was likely that the marijuana dependence arose during his time in the service.  Most significantly, the Veteran had a diagnosis of paranoid schizophrenia that was likely exacerbated by his alcohol and marijuana abuse but was probably a separate diagnosis.

In June 1988 the Veteran was admitted to Braddock Hospital after an altercation with his wife.  The diagnosis was acute depression.

A December 1988 psychiatric disability evaluation report diagnosed the Veteran with schizophrenia and a history of depression.

The Veteran underwent a VA examination in December 1989.  The examiner noted that the Veteran first started using drugs in service and then after service, he began using barbiturates, Mescaline and LSD.  He had his first "break" while on these substances in 1968 or 1969 which required hospitalization.

A November 1992 private treatment report noted that the Veteran's first psychotic symptoms occurred in August 1969.

The Veteran underwent a VA examination in May 1994.  The examiner noted that the Veteran's psychiatric history began in 1969 when he experienced a psychotic episode associated with hallucinogenic drugs such as LSD.  He had 14 subsequent psychiatric hospitalizations from 1969 to May 1993.  The examiner stated that the Veteran's military history was unremarkable.  The examiner concluded that the Veteran's history of polysubstance abuse was a separate diagnosable condition from his primary psychiatric condition of a schizoaffective disorder and the drug and alcohol abuse did not cause the schizoaffective disorder.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

As there is a current diagnosis of depression, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of depression or any psychiatric disability during service or for several years thereafter.  The first post-service evidence of depression is in June 1988.  Additionally, the Board notes that on multiple occasions the Veteran reported that his psychiatric problems began in August 1969, two years after his service.  None of the medical records show that the Veteran was diagnosed with depression or a psychiatric disability to a compensable degree within one year of service.  None of the medical evidence contemporaneous with the events suggests the presence of psychiatric or psychotic symptoms.  

There is also no medical opinion of record showing a relationship between the any current depression and his military service.  In fact, the only medical opinion addressing the etiology of any psychiatric disability weighs against the claim.  As indicated above, the May 1994 VA examiner concluded that the Veteran's history of polysubstance abuse was a separate diagnosable condition from his primary psychiatric condition of a schizoaffective disorder and the in-service drug and alcohol abuse did not cause a psychiatric disability.  This is consistent with a comprehensive review of the pertinent evidence of record, as discussed herein.

The Board notes the Veteran's claims regarding the cause of his depression.  Such lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan, supra (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).

However, the Board finds that Veteran's statements less probative than the objective medical evidence and an opinion from a medical professional.  See Madden, supra., see also Cartright, surpa.   

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the service treatment records are entirely negative for complaints or treatment of a psychiatric disability and there is no medical opinion of record showing a relationship between any current depression and the Veteran's military service.  The medical records that address any current depression make no mention whatsoever of the Veteran's military service.

Finally, the Board notes that the record shows that the Veteran began his drug abuse while in the service and the June 1986 examiner noted that the Veteran's psychotic symptoms were likely exacerbated by his alcohol and marijuana abuse.  However, even assuming arguendo that this drug use resulted in a psychiatric disorder (which the May 1994 examiner specifically denied), the controlling law provides that no compensation shall be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  With respect to alcohol and drug abuse, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  See 38 U.S.C.A. § 1131.  Thus, even if his in-service alcohol or drug abuse contributed to his current psychiatric disorder, service connection would still be precluded.

In summary, the Board finds that the greater weight of probative evidence establishes that the Veteran's current depression is not causally related to a disease, injury or event in service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


(Continued on next page.)








ORDER

New and material evidence has not been received to reopen the claim for service connection for schizophrenia; the appeal is denied.

Entitlement to service connection for depression is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


